COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-005-CV
 
  
JOHN 
HARRELL AND CHASING                                             APPELLANTS
CROOKS, 
INC. D/B/A HARRELL
& 
ASSOCIATES
 
V.
 
JOE 
SCHAFFER, KHENDRA                                                      APPELLEES
SCHAFFER 
AND BRIDGESTONE/
FIRESTONE, 
INC. D/B/A GCR
TRUCK 
TIRE CENTER
 
  
----------
FROM 
THE 96TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
February 10, 2005, we notified appellant that the trial court clerk responsible 
for preparing the record in this appeal informed the court that payment 
arrangements had not been made to pay for the record as required by TEX. R. APP. 
P. 35.3(a)(2).  We stated we would dismiss the appeal for want of 
prosecution unless appellant, within ten days, made arrangements to pay for the 
records and provided this court with proof of payment.
        Because 
appellant has not made payment arrangements for the record, it is the opinion of 
the court that the appeal should be dismissed for want of prosecution.  
Accordingly, we dismiss the appeal. See TEX. 
R. APP. P. 37.3(b), 42.3(b).
        Appellant 
shall pay all costs of the appeal, for which let execution issue.
  
 
                                                                  PER 
CURIAM
 
  
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
April 14, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.